Case 19-17644-elf      Doc 27   Filed 04/21/20 Entered 04/21/20 12:05:43   Desc Main
                                Document      Page 1 of 1

                         UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                 4/21/2020


To: BRAD J. SADEK
Sadek and Cooper
1315 Walnut Street
Suite 502
Philadelphia, PA 19107
                                     In re: Burma L Barnswell
                                     Bankruptcy No.19-17644-elf
                                     Adversary No.
                                     Chapter 13

       Re: Application for Compensation

The above pleading was filed in this office on 3/2/2020. Please
be advised that the following document(s) has (have) not been
filed as required pursuant to the Federal Rules of Bankruptcy
Procedure and/or the Local Rules of this court:

               ()     Affidavit
               ()     Certificate of Service
               (xx)   Certification of no response
               ()     Notice pursuant to Rule 9019
               ()     Notice pursuant to Rule 2002
               ()     Notice pursuant to Rule 3007.1
               ()     Proof of Claim number not noted on
                            objection pursuant to Rule 3007.1(a)
               ()     Proposed Order
               ()     Stipulation
               ()     Certification of Default
               ()     Other

In order for this matter to proceed to disposition, please submit
the above noted item(s) to this office within fourteen (14) days
from the date of this notice. Otherwise, the matter will be
referred to the Court.

                                  Timothy B. McGrath
                                  Clerk



                                  By: _____C. Wagner___________
                                        Deputy Clerk
status.frm
(rev. 11/26/2018)
